PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of


Linden, Craig Leigh

:
Application No.  15/467,523

:	DECISION ON PETITION 
Filed: March 23, 2017
Attorney Docket: LIND P1905               


:	TO MAKE SPECIAL UNDER
:            37 CFR 1.102(c)(1)






This is a decision on the petition under 37 CFR 1.102(c)(1), filed December 2, 2021, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a registered practitioner declaring that he/she is in possession of such evidence that shows the inventor, Craig Leigh Linden, is 65 years of age or more. Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at 571-272-3621. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


    
/DEBRA WYATT/Paralegal Specialist, OPET